Filed Pursuant to Rule 433 Registration No. 333-169315-07 Entergy Mississippi, Inc. First Mortgage Bonds, 3.10% Series due July 1, 2023 Final Terms and Conditions December 5, 2012 Issuer: Entergy Mississippi, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa1 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: December 5, 2012 Settlement Date (T+4): December 11, 2012 Principal Amount: Coupon: 3.10% Coupon Payment Dates: January 1 and July 1 of each year First Payment Date: July 1, 2013 Final Maturity Date: July 1, 2023 Optional Redemption Terms: Make-whole call at any time prior to April 1, 2023 at a discount rate of Treasury plus 25 bps and, thereafter, at par UST Benchmark: 1.625% due November 15, 2022 Spread to UST Benchmark: +155 bps Treasury Yield: 1.594% Re-offer Yield: 3.144% Issue Price to Public: 99.606% Net Proceeds Before Expenses: Joint Book-Running Managers: BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Co-Managers: Loop Capital Markets LLC Raymond James & Associates, Inc. CastleOak Securities, L.P. MFR Securities, Inc. Mischler Financial Group, Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. CUSIP / ISIN: 29364N AR9 / US29364NAR98 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) BNY Mellon Capital Markets, LLCcollect at 1-212-635-8974, (ii) J.P. Morgan Securities LLC collect at 1-212-834-4533, or (iii) Mitsubishi UFJ Securities (USA), Inc. toll free at 1-877-649-6848.
